DETAILED ACTION
	Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because of the following informalities:  “...trunk connector…” should read as “…trunk connector pair…”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “...lateral connector…” should read as “…lateral connector pair…”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  “...at least one of the junction fitting according to claim 1…” should read as “….  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Publication 2009/0066535 A1; herein “Patel”) in view of Wolters et al. (US Publication 2004/0159444 A1; herein “Wolters”) with the teachings of Shaw et al. (US Publication 2007/0215352 A1; “herein” Shaw”).

In regards to claim 1, Patel discloses: A junction fitting (at least paragraphs [0133-0139] and figure 21 introduces “In the example of FIG. 21, the multilateral well includes a main wellbore section 1502, a lateral branch 1504, and a section 1505 of the main wellbore 1502 that extends below the lateral branch junction between the main wellbore 1502 and the lateral branch 1504”) for use within a wellbore (at least 1502; at least paragraph [0133] introduces “FIG. 21 shows an example completion system for use with a multilateral well”) having at least one lateral branch (at least 1504), comprising: 
a generally wye-shaped tubular body formed by a wall (comprising 1502 & 1504, as shown in light of the cross hatching within at least figure 21) and defining a hollow interior (i.e. internal bore of the multilateral tubing), an exterior surface (i.e. radially external surface of the multilateral tubing), an uphole end (i.e. connection end adjacent 1522, as shown in figure 21), and downhole main and lateral ends (i.e. downhole main end is the connection end adjacent 1531, as shown in figure 21; and, downhole lateral end is the connection end adjacent 1536, as shown in figure 21), the uphole end and downhole main and lateral ends being open to the interior (as shown in light of the cross hatching within at least figure 21); 
a communication line segment (element 1520) extending between the uphole end and the downhole main end (as shown in at least figure 21), wherein the a communication line segment is an electrical communication line segment or an optical communication line segment (Examiner notes that “a communication line segment” is directed to the claimed “second communication line segment”; at least paragraph [0135] and figure 21 introduces “The control station 1518 is connected by an electric cable 1520 that passes through the production packer 1514 to an inductive coupler 1522 below the production packer 1514”); 
an additional communication line segment (element 1534) extending between the uphole end and the downhole lateral end (as shown in at least figure 21), wherein the additional communication line segment is an electrical communication line segment or an optical communication line segment (Examiner notes that “an additional communication line segment” is directed to the claimed “fourth communication line segment”; at least paragraph [0135] and figure 21 introduces “The control station 1518 is connected by an electric cable 1520 that passes through the production packer 1514 to an inductive coupler 1522 below the production packer 1514”; “The power and communication from the main bore to lateral is accomplished though an inductive coupler 1522”; “The cable 1534 from inductive coupler 1522 connects to the flow control valve and sensor 1536 in the completion in the lateral section 1504”);
a uphole communication line connection point and an addition uphole communication line point defined on the interior of the junction fitting at the uphole end (the cross-sectional view of figure 21 introduces the communication line connection point(s) of the male inductive coupling element 1522 to be defined on the interior of the junction fitting at the uphole end which connect to the respective communication line segments 1520 and 1534); 
a downhole communication line connection point defined on the exterior surface of the junction fitting at the downhole main end (the cross-sectional view of figure 21 introduces the communication line connection point(s) of the female inductive coupling element 1531 to be defined on the exterior surface of the junction fitting at the downhole main end which connect to the communication line segment 1520); 
an additional downhole communication line connection point defined on the exterior surface of the junction fitting at the downhole lateral end (the cross-sectional view of figure 21 introduces the communication line connection point(s) of the flow control valve element 1536 to be defined on the exterior surface of the junction fitting at the downhole main end which connect to the communication line segment 1534); and 
wherein the mid portions of the communication line segment and the additional communication line segment extend between the uphole and the downhole communication line connection points, respectively (as shown in the cross-sectional view of figure 21).
	However, Patel appears to be silent in regards to: a third and fourth additional communication segment line; 
	wherein the third communication line segment is a hydraulic communication line segment;
	wherein the fourth communication line segment is a hydraulic communication line segment;
	third and fourth uphole communication points defined on the interior of the junction fitting at the uphole end;
	third downhole communication line connection point defined on the exterior surface of the junction fitting at the downhole main end;
	fourth downhole communication line connection point defined on the exterior surface of the junction fitting at the downhole lateral end;
	third and fourth uphole ports and third and fourth downhole ports located at the third and fourth uphole communication line connection points and the third and fourth downhole communication line connection points, respectively, wherein a valve is disposed in at least one of the ports.
	The teachings of Wolters introduce a downhole wet-stabbing connection using hydraulic connection lines within a multilateral downhole tool. Wolters discloses: a third and fourth additional communication segment line (Examiner notes that “third communication line segment” is directed to the claimed “first communication line”; Examiner notes that “fourth communication line segment” is directed to the claimed “third communication line”);
	wherein the third communication line segment (Examiner notes that “third communication line segment” is directed to the claimed “first communication line”) is a hydraulic communication line segment (at least paragraphs [0034-0043] and figures 5-10, introduces the use of communication line segments, such as elements 112, 114, 142, 152, to be wet connection hydraulic communication line segments);
	wherein the fourth communication line segment (Examiner notes that “fourth communication line segment” is directed to the claimed “third communication line”) is a hydraulic communication line segment (at least paragraphs [0034-0043] and figures 5-10, introduces the use of communication line segments, such as elements 112, 114, 142, 152, to be wet connection hydraulic communication line segments);
	third and fourth uphole communication points defined on the interior of the junction fitting at the uphole end (at least figures 9-10 introduces the connection points 144 to be defined on the interior of the junction fitting 110; figure 1 introduces a detailed cross-sectional view of the connection points between the tubular connections);
	third downhole communication line connection point (point(s) connected to 112 downhole) defined on the exterior surface of the junction fitting at the downhole main end (at least paragraphs [0034-0043] introduces “In the exemplary embodiment of FIG. 5, umbilical 112 continues down primary leg 116 while umbilical 114 ends at a multibore landing nipple or seal bore 118 (similar to seal bore 20 in previous discussed configuration) in an uphole end of lateral leg 120. In this example, umbilical 112 is intended to feed a more downhole device or lateral while umbilical 114 will feed the lateral leg (20) illustrated”; at least figure 1 details that connections point(s) coupled to the respective communication line segment(s) are defined on both the exterior and interior surfaces of the junction fitting 110 to allow for hydraulic fluid communication between the tubular connections);
	fourth downhole communication line connection point (at least 122, 124, 126) defined on the exterior surface of the junction fitting at the downhole lateral end (at least paragraphs [0034-0043] introduces “multibore landing nipple (or seal bore, these terms are used interchangeably herein) 118 includes three ports 122, 124 and 126 (more or fewer can be used depending upon axial length of landing nipple) which may be hydraulic ports, electrical ports, fiber optic ports or other types of communication ports depending upon the intended connection between the landing nipple and the tubing installed intelligent completion string”; “FIG. 5 illustrates each of three conductors of any type within umbilical 114 (it is noted that more or fewer conductors might be employed) are directed to a specific port 122, 124 or 126 within multibore landing nipple 118”; at least figure 1 details that connections point(s) coupled to the respective communication line segment(s) are defined on both the exterior and interior surfaces of the junction fitting 110 to allow for hydraulic fluid communication between the tubular connections);
	third and fourth uphole ports (at least 146, 148, 150) and third (at least paragraphs [0034-0043] introduces “In the exemplary embodiment of FIG. 5, umbilical 112 continues down primary leg 116 while umbilical 114 ends at a multibore landing nipple or seal bore 118 (similar to seal bore 20 in previous discussed configuration) in an uphole end of lateral leg 120. In this example, umbilical 112 is intended to feed a more downhole device or lateral while umbilical 114 will feed the lateral leg (20) illustrated”) and fourth downhole ports (at least 122, 124, 126) located at the third and fourth uphole communication line connection points and the third and fourth downhole communication line connection points, respectively (as shown in at least figures 9-10).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Patel to include the teachings of Wolters, by modifying the multilateral junction fitting comprising electrical communication line segments taught by Patel include for additional communication line segments which are hydraulic taught by Wolters to allow for zonally isolating portions of the well, variably control portions of the well and otherwise (at least paragraph [0002]). Furthermore, the use of known technique to improve similar devices (methods, or products) in the same way is considered as a conclusion of obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Therefore, the use of hydraulic lines is a common feature for being able to actuate tools in laterals which gives you an additional, secondary mode of communication downhole.
	Furthermore, Patel in view of Wolters appears to be silent in regards to: wherein a valve is disposed in at least one of the ports.
	Nonetheless, the teachings of Shaw introduces a downhole hydraulic communication line segment for controlling fluid flow remotely within the wellbore. Shaw discloses: wherein a valve (at least 56) is disposed in at least one of the ports (at least 54; at least paragraph [0016-0021] and figures 2-3 introduces “A valve control line 60 extends from the surface 14 to the flow control valve 56. The valve control line 60 is typically an electrical line, but might also comprise a hydraulic, optical fiber, or other control lines known in the art. The flow control valve 56 is preferably moveable between three positions. These positions include a first position wherein fluid communication from the chamber 50 through the port 54 is blocked by the valve 56 (i.e., the closed position); a second position wherein fluid from the chamber 50 may flow through the port 54, valve 56 and into the flow passage 48 via lateral flow passage 58 (i.e., the open position)”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Patel in view of Wolters to include the teachings of Shaw, by modifying the hydraulic port(s) taught by Patel in view of Wolters to include for a valve to be disposed in at least one of the ports taught by Shaw to allow for selectively closing and opening flow of production fluid (oil, gas, or water) through the flowbore of a production string by chemically altering the phase of fluid media flowing through the production tubing to form a substantially solid plug or blockage (at least abstract).

	In regards to claim 2, Patel further discloses: a trunk connector pair (pair of tubulars connected at 1522) located at said uphole end (as shown in figure 21); 
	a main leg connector pair (pair of tubulars connected at 1531) located at said downhole main end (as shown in figure 21); 
	a lateral leg connector pair (pair of tubulars connected at 1536) located at said downhole lateral end (as shown in figure 21); 
	said trunk connector, said main leg connector pair, and said lateral leg connector each including an opening formed therethrough that is in fluid communication with said interior of said junction fitting (all the connector pairs, are in fluid communication with the junction fitting, as shown in light of the sectional view of figure 21); 
	said first communication line segment extending between said trunk connector and said main leg connector pair (as shown in figure 21); and 
	said second communication line segment extending between said trunk connector and said lateral leg connector (as shown in figure 21).

	In regards to claim 3, Wolters further discloses: said third and fourth downhole communication line connection points (Examiner notes that “third downhole communication line connections point” is directed to the claimed “first downhole communication line connections point”; Examiner notes that “fourth downhole communication line connections point” is directed to the claimed “third downhole communication line connections point”) are located at differing first and second axial locations with respect to said main leg connector pair (figures 9-10 introduces for the connection points to be located at differing first and second axial locations as the connection point ports are each structurally isolated from one another and linked to their respective communication line segments).

	In regards to claim 4, Patel further discloses: a trunk connector pair (pair of tubulars connected at 1522) disposed proximate said uphole end (as shown in figure 21), said trunk connector pair configured to couple an interior of a tubing string (at least 1502) with said interior of said junction fitting (as shown in light of the cross-hatching within figure 21); 
	a main leg connector pair (pair of tubulars connected at 1531) disposed proximate said downhole main end (as shown in figure 21), said main leg connector pair configured to couple an interior of a main completion string (at least 1505) with said interior of said junction fitting (as shown in light of the cross-hatching within figure 21); and 
	a lateral leg connector pair (pair of tubulars connected at 1536) disposed proximate said downhole lateral end (as shown in figure 21), said lateral leg connector pair configured to couple an interior of a lateral completion string (unlabeled tubular downhole of 1536) with said interior of said junction fitting (as shown in light of the cross-hatching within figure 21).

	In regards to claim 5, Patel further discloses: said trunk connector pair includes a receptacle connector (uphole female connecting end of the junction fitting which couples to the downhole male connecting end of 1502, proximate 1522) located at said uphole end of said junction fitting (as shown in figure 21); 
	said main leg connector pair includes a stinger connector (downhole male connecting end of the junction fitting which couples to the uphole female connecting end of 1505, proximate 1531) located at said downhole main end of said junction fitting (as shown in figure).

	In regards to claim 12, Patel further discloses: A method for completing a well (as disclosed in paragraphs [0134-0139], claims 17-25, and figure 21), the method comprising: 
	positioning a main completion string (at least 1505) in a main wellbore (1502) below a junction (at least paragraphs [0133-0139] and figure 21 introduces “In the example of FIG. 21, the multilateral well includes a main wellbore section 1502, a lateral branch 1504, and a section 1505 of the main wellbore 1502 that extends below the lateral branch junction between the main wellbore 1502 and the lateral branch 1504”) in the main wellbore (as shown in figure 21), said main completion string defining an interior (of at least 1505, as shown in light of cross-hatching within figure 21); 
	positioning a lateral completion string (at least 1510) in a lateral wellbore (1504) extending from the junction (at least paragraphs [0133-0139] and figure 21 introduces “In the example of FIG. 21, the multilateral well includes a main wellbore section 1502, a lateral branch 1504, and a section 1505 of the main wellbore 1502 that extends below the lateral branch junction between the main wellbore 1502 and the lateral branch 1504”), said lateral completion string defining an interior (of at least 1510, as shown in light of cross-hatching within figure 21); 
	positioning the junction fitting according to claim 1 to engage the main and lateral completion strings (as shown in figure 21) so as to 
	i) establish fluid communication between the interior of said junction fitting and the interiors of said main and lateral completion strings (at least paragraphs [0133-0139] introduces for the multilateral assembly, as shown in figure 21, to provide commingled fluid communication within the interiors of the main and lateral completion strings once assembled), 
	ii) establish communication between the junction fitting and the main completion string via the communication line segment (at least paragraph [0135] and figure 21 introduces “The control station 1518 is connected by an electric cable 1520 that passes through the production packer 1514 to an inductive coupler 1522 below the production packer 1514”), and 
	iii) establish communication between the junction fitting and the lateral completion string via the communication line segment (at least paragraph [0135] and figure 21 introduces “The control station 1518 is connected by an electric cable 1520 that passes through the production packer 1514 to an inductive coupler 1522 below the production packer 1514”; “The power and communication from the main bore to lateral is accomplished though an inductive coupler 1522”; “The cable 1534 from inductive coupler 1522 connects to the flow control valve and sensor 1536 in the completion in the lateral section 1504”). 
	Wolters further discloses: establishing communication between the junction fitting, the main completion string, and lateral completion string via communication line segments (at least paragraphs [0034-0043] introduces the use of communication line segments, such as elements 112, 114, 142, 152, to be wet connection hydraulic communication line segments coupled to both the main and lateral completion strings, as shown in figures 5-10).
	
	In regards to claim 13, Patel further discloses: wherein positioning the junction fitting comprises substantially simultaneously (Examiner notes that the limitation is broad in nature, in which “substantially simultaneously” does not positively require the limitation to be definitively simultaneously, thus the limitation will be read as being performed in any order, at any time)
	establishing fluid connection between the interior of said junction fitting and the interior of said lateral completion string (at least paragraphs [0133-0139] introduces for the multilateral assembly, as shown in figure 21, to provide commingled fluid communication within the interiors of the main and lateral completion strings once assembled); 
	establishing communication between the junction fitting and the lateral completion string (at least paragraph [0135] and figure 21 introduces “The control station 1518 is connected by an electric cable 1520 that passes through the production packer 1514 to an inductive coupler 1522 below the production packer 1514”; “The power and communication from the main bore to lateral is accomplished though an inductive coupler 1522”; “The cable 1534 from inductive coupler 1522 connects to the flow control valve and sensor 1536 in the completion in the lateral section 1504”); and 
	establishing electrical or optical communication between the junction fitting and the lateral completion string (at least paragraph [0135] and figure 21 introduces “The control station 1518 is connected by an electric cable 1520 that passes through the production packer 1514 to an inductive coupler 1522 below the production packer 1514”; “The power and communication from the main bore to lateral is accomplished though an inductive coupler 1522”; “The cable 1534 from inductive coupler 1522 connects to the flow control valve and sensor 1536 in the completion in the lateral section 1504”).
	Wolters further discloses: establishing hydraulic communication between the junction fitting and the lateral completion string (at least paragraphs [0034-0043] introduces “multibore landing nipple (or seal bore, these terms are used interchangeably herein) 118 includes three ports 122, 124 and 126 (more or fewer can be used depending upon axial length of landing nipple) which may be hydraulic ports, electrical ports, fiber optic ports or other types of communication ports depending upon the intended connection between the landing nipple and the tubing installed intelligent completion string”; “FIG. 5 illustrates each of three conductors of any type within umbilical 114 (it is noted that more or fewer conductors might be employed) are directed to a specific port 122, 124 or 126 within multibore landing nipple 118”; “Landing nipple 144 includes ports 146, 148 and 150 which correspond respectively to ports 122, 124 and 126 to which they are connected by individual communication conduits of umbilical 142”).

	In regards to claim 14, Patel in view of Wolters and Shaw discloses: wherein i), ii), and iii) occur substantially simultaneously (Examiner notes that the limitation is broad in nature, in which “substantially simultaneously” does not positively require the limitation to be definitively simultaneously, thus the limitation will be read as being performed in any order, at any time). 

	In regards to claim 15, Patel further discloses: A method completing a well (as disclosed in paragraphs [0134-0139], claims 17-25, and figure 21), the method comprising: 
	positioning a main completion string (at least 1505) in a main wellbore (1502) below a junction (at least paragraphs [0133-0139] and figure 21 introduces “In the example of FIG. 21, the multilateral well includes a main wellbore section 1502, a lateral branch 1504, and a section 1505 of the main wellbore 1502 that extends below the lateral branch junction between the main wellbore 1502 and the lateral branch 1504”) in the main wellbore (as shown in figure 21), said main completion string defining an interior (of at least 1505, as shown in light of cross-hatching within figure 21); 
	connecting a lateral completion string (at least 1510) to the junction fitting (at least paragraphs [0133-0139] and figure 21 introduces “In the example of FIG. 21, the multilateral well includes a main wellbore section 1502, a lateral branch 1504, and a section 1505 of the main wellbore 1502 that extends below the lateral branch junction between the main wellbore 1502 and the lateral branch 1504”) according to claim 1; 
	position the lateral completion string in a lateral wellbore (1504) extending from the junction (at least paragraphs [0133-0139] and figure 21 introduces “In the example of FIG. 21, the multilateral well includes a main wellbore section 1502, a lateral branch 1504, and a section 1505 of the main wellbore 1502 that extends below the lateral branch junction between the main wellbore 1502 and the lateral branch 1504”), said lateral completion string defining an interior (of at least 1510, as shown in light of cross-hatching within figure 21); 
	then positioning the junction fitting to engage the main completion string (as shown in figure 21) so as to 
	i) establish fluid communication between the interior of said junction fitting and the interior of said main completion strings (at least paragraphs [0133-0139] introduces for the multilateral assembly, as shown in figure 21, to provide commingled fluid communication within the interiors of the main and lateral completion strings once assembled), and 
	ii) establish communication between the junction fitting and the main completion string via the communication line segment (at least paragraph [0135] and figure 21 introduces “The control station 1518 is connected by an electric cable 1520 that passes through the production packer 1514 to an inductive coupler 1522 below the production packer 1514”).
	Wolters further discloses: establishing communication between the junction fitting and the main completion string via the communication line segment (at least paragraphs [0034-0043] introduces the use of communication line segments, such as elements 112, 114, 142, 152, to be wet connection hydraulic communication line segments coupled to both the main and lateral completion strings, as shown in figures 5-10).

	In regards to claim 16, Patel further discloses: A well system (as shown in figure 1 and disclosed in paragraphs [0133-0139]) for use within a well having a main wellbore (1502) and a lateral wellbore (1504, as shown in figure 21), comprising: 
	the junction fitting according to claim 1; 
	a tubing string (at least 1502) disposed in said main wellbore uphole of said junction fitting and coupled to the uphole end of said junction fitting (at least paragraphs [0133-0139] and figure 21 introduces “In the example of FIG. 21, the multilateral well includes a main wellbore section 1502, a lateral branch 1504, and a section 1505 of the main wellbore 1502 that extends below the lateral branch junction between the main wellbore 1502 and the lateral branch 1504”), said tubing string defining an interior that is fluidly coupled with said interior of said junction fitting (as shown in light of the cross-hatching within figure 21; at least paragraphs [0133-0139] introduces for the multilateral assembly, as shown in figure 21, to provide commingled fluid communication within the interiors of the main and lateral completion strings once assembled);
	a main completion string (at least 1505) disposed in said main wellbore downhole of said junction fitting and coupled to the downhole main end of said junction fitting (at least paragraphs [0133-0139] and figure 21 introduces “In the example of FIG. 21, the multilateral well includes a main wellbore section 1502, a lateral branch 1504, and a section 1505 of the main wellbore 1502 that extends below the lateral branch junction between the main wellbore 1502 and the lateral branch 1504”), said main completion string having an interior that is fluidly coupled with said interior of said junction fitting (as shown in light of the cross-hatching within figure 21; at least paragraphs [0133-0139] introduces for the multilateral assembly, as shown in figure 21, to provide commingled fluid communication within the interiors of the main and lateral completion strings once assembled); 
	a lateral completion string (unlabeled tubular downhole of 1536) disposed in said lateral wellbore and coupled to the downhole lateral end of said junction fitting (at least paragraphs [0133-0139] and figure 21 introduces “In the example of FIG. 21, the multilateral well includes a main wellbore section 1502, a lateral branch 1504, and a section 1505 of the main wellbore 1502 that extends below the lateral branch junction between the main wellbore 1502 and the lateral branch 1504”), said lateral completion string having an interior that is fluidly coupled with said interior of said junction fitting (as shown in light of the cross-hatching within figure 21; at least paragraphs [0133-0139] introduces for the multilateral assembly, as shown in figure 21, to provide commingled fluid communication within the interiors of the main and lateral completion strings once assembled); 
	a first communication line (at least 1520) including said first communication line segment extending between said tubing string and said main completion string (Examiner notes that “communication line segment” is directed to the claimed “second communication line segment”; at least paragraph [0135] and figure 21 introduces “The control station 1518 is connected by an electric cable 1520 that passes through the production packer 1514 to an inductive coupler 1522 below the production packer 1514”); and 
	an additional communication line (at least 1534) including said additional communication line segment extending between said tubing string and said lateral completion string (Examiner notes that “said additional communication line segment” is directed to the claimed “fourth communication line segment”; at least paragraph [0135] and figure 21 introduces “The control station 1518 is connected by an electric cable 1520 that passes through the production packer 1514 to an inductive coupler 1522 below the production packer 1514”; “The power and communication from the main bore to lateral is accomplished though an inductive coupler 1522”; “The cable 1534 from inductive coupler 1522 connects to the flow control valve and sensor 1536 in the completion in the lateral section 1504”).
	Wolters further discloses: communication lines including communication line segments extending between said tubing string, said main completion string, and said lateral completion string (at least paragraphs [0034-0043] introduces the use of communication line segments, such as elements 112, 114, 142, 152, to be wet connection hydraulic communication line segments coupled to both the main and lateral completion strings, as shown in figures 5-10). 

	In regards to claim 17, Patel further discloses: a trunk connector pair (pair of tubulars connected at 1522) disposed between said tubing string and said junction fitting (as shown in light of the cross hatching within figure 21), said trunk connector pair coupling said interior of said tubing string (at least 1502) with said interior of said junction fitting (at least paragraphs [0133-0139] and figure 21 introduces “In the example of FIG. 21, the multilateral well includes a main wellbore section 1502, a lateral branch 1504, and a section 1505 of the main wellbore 1502 that extends below the lateral branch junction between the main wellbore 1502 and the lateral branch 1504”), and an upper portion of said communication line (at least 1520) with said communication line segment (as shown in figure 21); 
	a main leg connector pair (pair of tubulars connected at 1531) disposed between said main completion string and said junction fitting (as shown in light of the cross hatching within figure 21), said main leg connector pair coupling said interior of said main completion string with said interior of said junction fitting (at least paragraphs [0133-0139] and figure 21 introduces “In the example of FIG. 21, the multilateral well includes a main wellbore section 1502, a lateral branch 1504, and a section 1505 of the main wellbore 1502 that extends below the lateral branch junction between the main wellbore 1502 and the lateral branch 1504”) and a lower portion of said communication line (of at least 1520) with said communication line segment (as shown in figure 21); and 
	a lateral leg connector pair (pair of tubulars connected at 1536) disposed between said lateral completion string and said junction fitting (as shown in light of the cross hatching within figure 21), said lateral leg connector pair coupling said interior of said lateral completion string with said interior of said junction fitting (at least paragraphs [0133-0139] and figure 21 introduces “In the example of FIG. 21, the multilateral well includes a main wellbore section 1502, a lateral branch 1504, and a section 1505 of the main wellbore 1502 that extends below the lateral branch junction between the main wellbore 1502 and the lateral branch 1504”) and a lower portion of said additional communication line (at least 1534) with said additional communication line segment (as shown in figure 21).
	Wolters further discloses: coupling said interior of said tubing string with said interior of said junction fitting, an upper portion of said third communication line with said third communication line segment (Examiner notes that “third communication line” and “third communication line segment” is directed to the claimed “first communication line” and “first communication line segment”; with that being said, paragraphs [0034-0043] introduces the coupling of the multilateral junction, tubing string, and wet connection hydraulic communication line segments, such as elements 112, 114, 142, 152 to one another, as shown in figures 5-6 & 9-10; figure 1 introduces a detailed cross-sectional view of the connection points between the tubular connections); 
	coupling said interior of said main completion string with said interior of said junction fitting and a lower portion of said third communication line with said third communication line segment (Examiner notes that “third communication line” and “third communication line segment” is directed to the claimed “first communication line” and “first communication line segment”; with that being said, paragraphs [0034-0043] introduces the coupling of the multilateral junction, tubing string, and wet connection hydraulic communication line segments, such as elements 112, 114, 142, 152 to one another, as shown in figures 5-6 & 9-10; figure 1 introduces a detailed cross-sectional view of the connection points between the tubular connections).
	
	In regards to claim 18, Wolters further discloses: said third and fourth downhole communication line connection points (Examiner notes that “third downhole communication line connections point” is directed to the claimed “first downhole communication line connections point”; Examiner notes that “fourth downhole communication line connections point” is directed to the claimed “third downhole communication line connections point”) are located at differing first and second axial locations with respect to said main leg connector pair (figures 9-10 introduces for the connection points to be located at differing first and second axial locations as the connection point ports are each structurally isolated from one another and linked to their respective communication line segments).

	In regards to claim 19, Patel further discloses: said trunk connector pair includes a receptacle connector (uphole female connecting end of the junction fitting which couples to the downhole male connecting end of 1502, proximate 1522) located at said uphole end of said junction fitting (as shown in figure 21); 
	said main leg connector pair includes a stinger connector (downhole male connecting end of the junction fitting which couples to the uphole female connecting end of 1505, proximate 1531) located at said downhole main end of said junction fitting (as shown in figure).

	In regards to claim 20, Patel further discloses: said lateral leg connector pair is arranged so as to be disconnectable in the well (Examiner notes that if the various elements within the apparatus can be connected, then it can have the capability of being disconnected in a similar manner).

	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Publication 2009/0066535 A1; herein “Patel”) in view of Wolters et al. (US Publication 2004/0159444 A1; herein “Wolters”) with the teachings of Shaw et al. (US Publication 2007/0215352 A1; “herein” Shaw”) and Pendleton (US Publication 2015/0068756 A1; herein “Pendleton”).

	In regards to claim 21, Patel disclose the multilateral apparatus to have a junction fitting, as shown in figure 21 therein.	However, Patel in view of Wolters and Shaw appear to be silent in regards to: at least two of the junction fittings.
	Nonetheless, Pendleton discloses: at least two of the junction fittings (at least paragraph [0020] introduces “While FIG. 1 depicts a single multilateral junction device 56 within the multilateral junction system 10, the tube 92 of the multilateral junction device 56 enables two or more multilateral junction devices 56 to be "stacked" or integrated into the multilateral junction system 10”; see figures 1 & 5).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Patel in view of Wolters and Shaw to include the teachings of Pendleton, by modifying the multilateral wellbore apparatus taught by Patel in view of Wolters and Shaw to include for at least two of the junction fittings taught by Pendleton to allow for a greater return on investment associated with drilling and completing simply because more discrete areas/volumes of a subterranean hydrocarbon deposit (or deposits) is/are reachable through a single well (at least paragraph [0002]).

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676